Vacated and Remanded and Memorandum Opinion filed November 6, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00217-CV

  MCCLINTON ENERGY GROUP, LLC AND SURF-FRAC WELLHEAD
                COMPANY, INC., Appellants
                                         V.

            AMERICAN PRODUCTION VALVE, LLC, Appellee

                     On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-43368

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 19, 2018.

      On October 26, 2018, appellants filed an unopposed motion to set aside or
vacate the judgment and remand the cause to the trial court for rendition of judgment
in accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, we vacate the judgment signed February 19, 2018, and we
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.

                                             PER CURIAM




Panel consists of Justices Christopher, Jamison, and Brown.




                                         2